Title: To George Washington from William Paterson, 7 November 1795
From: Paterson, William
To: Washington, George


          
            Sir,
            New Brunswick [N.J.] 7th Novr 1795.
          
          The inclosed paper I received in a letter a few days ago from Mr Pendleton, the Judge of the district court of Georgia; with directions to make such use of it as I should think proper. As the representation it contains may affect the boundary of Georgia, and be unknown to government, I herewith transmit it for your consideration.
          If no attorney general be nominated, I am authorised to declare, that Judge Pendleton of Georgia will accept that appointment. I am, Sir, with great respect, your obedt hb. servt
          
            Wm Paterson.
          
        